DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
A Miscellaneous communication was sent on 07/24/2020 to Applicant informing the Applicant that an Oath/Declaration has not been received. As of 10/13/2022 an Oath/Declaration has not been received. 
Drawings
(Regarding Fig. 1, 2A-2B, 6A-6C, 7A-7D, 8, 9, 10, 11A-11E, 12A-12B, 13 and 14) Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. 
Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method For Determining Mixed Mode Dynamic Fracture Toughness Of Engineering Materials, Involves Forming A Surface Crack In Each Of The Specimens.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, claim line 4: replace “forming a surface crack in each of the specimens at a respective” with — forming a surface crack in each of the two specimens at a respective—to maintain antecedent basis.
Claim 1, claim line 6: replace “respectively subjecting the specimens” with — respectively subjecting the two specimens — to maintain antecedent basis.
Claim 1, claim line 7: replace “respectively measuring torque applied to each of the specimens” with — respectively measuring torque applied to each of the two specimens— to maintain antecedent basis.
Claim 1, claim line 6: replace “based on such measurements and determinations” with — based on measurements and determinations— to maintain antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 & claim 7, the claims recite “the specimens”. However, it is unclear to one having ordinary skill in the art to identify which specimens’ applicant is referring to. Claim 1 recites two specimens, claim 5 introduces at least three specimens.  The number of specimens is unclear, are there two specimens, three specimens or five specimens? Further clarification explaining what the Applicants means by “the specimens”, it will be presumed that the “the specimens” means two specimens.
Claim 1 recites the limitation "the subject" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the specimens" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the onset" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the full-field" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the crack mouth" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the full-field" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the crack mouth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the respective time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the dynamic stress intensity factors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the dynamic interaction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the torque" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the onset" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the crack mouth opening displacement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the fracture initiation time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the material dynamic" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the material dynamic" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the initiation time" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the fracture initiation time" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "crack mouth opening displacement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the displacement" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the dynamic initiation fracture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the dynamic initiation fracture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the fracture time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the incident bar" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the stored shear strain" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the stored shear strain" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the wave" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the rest" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the incident bar" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the fracture initiation time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 9-15, 19, 21, 31 and 33 are indefinite by virtue of their dependencies on claims 1, 15 and 20.
NO ART
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855